DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-13, 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “identifying the candidate metering device as being out of calibration based on the difference value by: calculating an additional difference value between the power measurement value of the candidate metering device and an additional comparison value of the plurality of comparison values, determining if the difference value and the additional difference value are positive or negative; and identifying an increased likelihood of the candidate metering device being out of calibration in response to determining the difference value and the additional difference value are both positive or both negative” in combination with all the limitations of claim 1.
Claims 2-3, 6-10 are dependent on claim 1 and are therefore also allowed. 
Regarding claim 11, prior art does not disclose or suggest: “identify the candidate metering device as being out of calibration based on the difference value by: calculating an additional difference value between the power measurement value of the candidate metering device and an additional comparison value of the plurality of comparison values, determining if the difference value and the additional difference value are positive or negative; and identifying an increased likelihood of the candidate metering device being out of calibration in response to determining the difference value and the additional difference value are both positive or both negative” in combination with all the limitations of claim 11.
Claims 12, 13, 16-19 are dependent on claim 11 and are therefore also allowed. 
Regarding claim 20, prior art does not disclose or suggest: “identifying the candidate metering device as being out of calibration based on the difference value by: calculating an additional difference value between the power measurement value of the candidate metering device and an additional comparison value of the plurality of comparison values, determining if the difference value and the additional difference value are positive or negative; and identifying an increased likelihood of the candidate metering device being out of calibration in response to determining the difference value and the additional difference value are both positive or both negative” in combination with all the limitations of claim 20.
Regarding claim 21, prior art does not disclose or suggest: “calculating a plurality of uncertainty values including the uncertainty value of the comparison value; wherein identifying the candidate metering device as being out of calibration based on the difference value includes: 
determining whether a smallest difference value of the plurality of difference values exceeds a largest uncertainty value of the plurality of uncertainty values; and based on the determination, calculating an adjustment to a calibration constant of the candidate metering device” in combination with all the limitations of claim 21.
Claims 22-23 are dependent on claim 21 and are therefore also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868